Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LURIO & ASSOCIATES, P.C. LETTERHEAD] December 6, 2006 V IA ELECTRONIC FILING Jeffrey Werbitt, Esquire Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 Washington, D.C. 20549-0303 RE: USA Technologies, Inc. Registration Statement on Form S-1 Filed October 20, 2006 File No. 333-138116 Dear Mr. Werbitt: This office represents USA Technologies, Inc. (the Company). This letter shall respond to the staffs comment letter dated November 30, 2006 relating to the above-captioned registration statement. Each paragraph set forth below corresponds to the numbered paragraph of the staffs comment letter. Please note that in accordance with my discussion with the staff, subsequent to the date of filing of the original registration statement, the Company decided to increase the number of shares covered by the registration statement by 741,000 shares. In this regard, the Company decided to increase the number of shares to be registered under the September 25, 2006 Common Stock Agreement between the Company and Steve Illes from 1,000,000 to 1,500,000. The increase in the number of shares to be registered is expressly permitted by Section 1.D of that agreement. The Company has also determined to include in this registration statement pursuant to Rule 429 the 241,000 shares held by Mr. Illes that remain unsold under a prior registration statement (No. 333- 132019). Appropriate disclosure of the increase in the number of shares to be covered under this registration statement has been made in the prospectus. FORM S-1 GENERAL 1. The registration statement has been revised to update the financial statements and corresponding disclosure pursuant to Item 3-12 of Regulation S-X. 2. The Company has decided to include in this registration statement pursuant to Rule 429 the 241,000 shares that remain unsold by Mr. Illes under a previous registration statement (No. 333-132019). Other than these shares, this will confirm that there are no shares that remain to be sold by Mr. Illes under any previous registration statement. The Company has indicated that except for the shares being carried forward in this registration statement under Rule 429, there are no shares that remain to be sold by any of the other selling shareholders under any previous registration statement. 3. Except for the shares specifically being carried forward in this registration statement pursuant to Rule 429 that were originally registered in registration statements no. 333- 130992 and 333-101032, the Company has indicated that there are no other securities that remain unsold pursuant to those two previously effective registration statements. 4. In accordance with the staffs comment, the Company has decided to carry forward pursuant to Rule 429 the 241,000 shares remaining unsold by Mr. Illes that are covered under the previous registration statement (No. 333-132019). PART II, ITEM 17. UNDERTAKINGS, 5. The registration statement has been revised to include all the undertakings required under Rule 430C. FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2006 6. The Company has confirmed that the Companys disclosure controls and procedures were effective as such term is specifically defined in paragraph (e) of Rules 13a-15 and Rule 15d-15 for the year ended June 30, 2006. The Company has also confirmed that the Company will evaluate its disclosure controls and procedures, as specifically defined by Rules 13a-15(e) and 15d-15(e), in all future reports, as applicable. Please contact the undersigned directly at (215) 665-9300 (extension 105) with any questions you may have regarding this letter. Sincerely, /s/ Douglas M. Lurio Douglas M. Lurio cc: Mr. George R. Jensen, Jr. Mr. David DeMedio
